Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

Rivers v. McConnell
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2238




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Rivers v. McConnell" (2008). 2008 Decisions. Paper 82.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/82


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-32                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-2238


                               MR. MARC X. RIVERS
                                 (MUHAMMAD)

                                           v.

                 LIEUTENANT MR. WILLIAM MCCONNELL;
            LUZERNE COUNTY CHILDREN AND YOUTH SERVICES;
                         MR. WILLIAM COLE;
              CHIEF HEARING EXAMINER ROBERT S. BITNER;
                  SUPERINTENDANT MARILYN BROOKS;
                        CCPM MICHAEL CLARK;
                   COMMONWEALTH OF PENNSYLVANIA
                   BOARD OF PROBATION AND PAROLE;
               DEPUTY SUPERINTENDANT NANCY GIROUX;
              MAJOR OF THE GUARD MICHAEL MAHLMEISTER

                              Marc X. Rivers, Appellant


                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 06-cv-00284)
                    District Judge: Honorable Maurice B. Cohill, Jr.


         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 14, 2008

             Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                          (Opinion filed: December 17, 2008)
                                          OPINION


PER CURIAM

       Marc X. Rivers appeals the District Court’s order granting appellees’ motions to

dismiss his complaint. The procedural history of this case and the details of Rivers’s

claims are well known to the parties, set forth in the District Court’s thorough opinion,

and need not be discussed at length. Briefly, in a pleading in a child custody case, Rivers

made a death threat against officials of the county agency supervising that case. He

alleged that this resulted in, inter alia, a false prison misconduct being issued against him,

denial of parole, and denials of his rights to free speech, free exercise of religion, and

self-representation. Appellees filed motions to dismiss which the Magistrate Judge

recommended granting. The District Court adopted the Report and Recommendation and

granted appellees’ motions to dismiss. Rivers filed a timely notice of appeal.

       Because Rivers is proceeding in forma pauperis on this appeal, we must analyze

his appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under §

1915(e)(2)(B), we must dismiss an appeal if the action (i) is frivolous or malicious, (ii)

fails to state a claim upon which relief may be granted, or (iii) seeks monetary damages

from a defendant with immunity. An action or appeal can be frivolous for either legal or

factual reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       For essentially the reasons given by the Magistrate Judge in her Report and


                                               2
Recommendation, which was adopted by the District Court, we will dismiss the appeal as

frivolous. Rivers has no constitutional right to make or carry out death threats.




                                             3